EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ms. Stephanie Choing on May 16, 2022.
The application has been amended as follows:
Claims 25-28 have been cancelled.
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 4-30 are pending. 
Claims 2-3 have been cancelled. 
Based upon the Response filed April 22, 2022, the rejection based upon improper Markush grouping is withdrawn.  As such, withdrawn compound claims 11-12 and 17-19 are rejoined with the GROUP I invention. 
Based upon the Response filed April 22, 2022, the rejections based upon 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn.  
This application is in condition for allowance except for the non-elected invention, claims 25-28, elected without traverse.   As such, non-elected claims 25-28 have been cancelled.
The prior references alone or in combination forms do not teach nor suggest the instantly claimed invention.  There is no motivation to modify the prior art references to derive the invention now claimed. Accordingly, claims 1, 4-24, and 29-30 are allowed.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
Applicants preserve the right to file divisional applications drawn to non-elected subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                   	
                                                   /Zinna Northington Davis/
                                                        /Zinna Northington Davis/                                                        Primary Examiner, Art Unit 1625                                                                                                                                                Znd
05.17.2022